Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 24, 2017

The Court of Appeals hereby passes the following order:

A17A0646. GEORGIA ASSOCIATION OF PROFESSIONAL PROCESS
    SERVERS et al. v. THEODORE JACKSON, AS SHERIFF OF FULTON
    COUNTY et al.


      The Georgia Association of Professional Servers filed a petition for mandamus,
declaratory judgment, and injunctive relief against the sheriffs of several counties,
requesting that the trial court compel the sheriffs to consider their petitions to become
certified process servers, pursuant to OCGA § 9-11-4.1. The sheriffs filed motions
for summary judgment, arguing that OCGA § 9-11-4.1 gives them discretion to
decide whether to allow such servers to serve process in their counties. The trial
court granted the sheriffs’ motions, and this appeal followed.1 Appellees, however,
have filed a motion to transfer the appeal to the Supreme Court, arguing that the trial
court’s mandamus ruling implicates the Supreme Court’s exclusive jurisdiction and
that the constitutional issue raised also falls within the Supreme Court’s exclusive
jurisdiction.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving extraordinary remedies, including mandamus. See Ga. Const.
of 1983, Art. VI, Sec. VI, Par. III (5); Mid-Georgia Environmental Mgt. Group,


      1
        The notice of appeal was filed on March 18, 2015. Pursuant to the Appellate
Jurisdiction Review Act of 2016, the Court of Appeals has jurisdiction over cases
involving extraordinary remedies in which the notice of appeal was filed on or after
January 1, 2017. See Ga. L. 2016, p. 883, § 3-1 [codified as OCGA § 15-3-3.1 (a)
(5)].
L.L.P. v. Meriwether County, 277 Ga. 670, 671 (1) (594 SE2d 344) (2004). Because
the order in this case addresses the appropriateness of mandamus relief, this appeal
is hereby TRANSFERRED to the Supreme Court for disposition. See Saxton v.
Coastal Dialysis &c., 267 Ga. 177, 178 (476 SE2d 587) (1996) (Supreme Court has
the ultimate responsibility for determining appellate jurisdiction).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/24/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.